Citation Nr: 0215211	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  97-26 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a greater initial rating for post-traumatic 
stress disorder (PTSD), evaluated noncompensable prior to 
November 7, 1996, and 10 percent disabling, effective from 
November 7, 1996. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active duty from February 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  A rating decision in August 1996 initially granted 
service connection for PTSD and assigned a noncompensable 
evaluation, effective from April 1996.  By a decision in 
February 1999, the RO increased the rating for PTSD to 
10 percent disabling, effective from November 7, 1996.  

This case was remanded by the Board in August 2001 for 
additional development of the record.  That development 
having been accomplished to the extent possible, the case is 
now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The evidence shows that the manifestations of the 
veteran's PTSD, prior to November 7, 1996, produced 
considerable functional impairment.  

2.  The evidence shows that the manifestations of the 
veteran's PTSD, beginning November 7, 1996, have been 
productive of occupational an social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD, effective from 
April 26, 1996, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and 
Diagnostic Code 9411 (2001 and prior to November 7, 1996).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
August 1996 rating decision, November 1996 statement of the 
case, and supplemental statements of the case dated through 
July 2002, the veteran and his representative were apprised 
of the applicable law and regulations and given notice as to 
the evidence needed to substantiate his claims.  In addition, 
by letter dated in May 2002, the RO explained the provisions 
of the VCAA, gave additional notice of the evidence needed to 
substantiate the claims on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  The veteran was specifically requested to provide 
information regarding any treatment he had received for PTSD 
since June 1996, the records of which VA would assist him in 
obtaining.  No response has been received following that 
request.  Accordingly, the notice requirements enunciated in 
Quartuccio have been met.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private inpatient and outpatient medical records, and 
relevant VA examinations.  Pursuant to the VCAA, VA's duty to 
provide a medical examination or obtain a medical opinion is 
triggered only when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 66 Fed. Reg. at 45,631 (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  An 
additional psychiatric examination was scheduled in June 
2002.  The veteran failed to report for that examination, 
however, and has not indicated a desire to report for another 
examination.  As discussed in detail below, the Board finds 
that the evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998). 



 

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's PTSD.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted the distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  The Board will 
evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  

Effective November 7, 1996, VA revised the criteria for 
evaluating mental disorders.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran's claim 
must be considered under both the old and the new rating 
criteria.  

The criteria that were in effect prior to November 7, 1996, 
stated that, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126 (1998).  

Under the old general rating formula for psychoneurotic 
disorders, a noncompensable evaluation is assigned when there 
are neurotic symptoms which may somewhat adversely affect 
relationships with others, but which do not cause impairment 
of working ability.  A 10 percent evaluation is warranted 
where there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  Where 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, a 30 percent 
disability evaluation will be assigned.  A 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  When the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and there are psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate.  A 100 percent evaluation requires 
either that (1) the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, or (2) that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior, or 
(3) that the veteran be demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9411.  

The revised rating criteria, effective November 7, 1996, 
state that, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126 (2001).  

In November 1996, the general rating formula for mental 
disorders was revised.  The following criteria were adopted:  
For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  For occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130 (2001).  

VA outpatient records show that the veteran was seen in April 
1996 seeking treatment for PTSD, with recent "flashbacks," 
bad dreams concerning Vietnam, and daily thoughts of when his 
brother was killed.  He was treated primarily for alcohol 
dependence.  The records also reflect 6 VA hospitalizations 
for treatment of alcohol and/or drug abuse between April 1990 
and April 1996.  

During a VA psychiatric evaluation in January 1998, the 
veteran indicated that he was depressed nightly, especially 
regarding family problems, had "flashbacks" that were 
initiated by the sound of gunfire or cars backfiring and the 
smell of smoke, and had intrusive thoughts and images about 
Vietnam.  He made efforts to avoid thoughts and activities 
(including hunting) that reminded him of combat.  He felt 
detached from others and had difficulty falling asleep.  The 
veteran stated that he was irritable and had temper outbursts 
and was hypervigilant.  He reported having physiological 
reactivity, including increased heart rate and tremors, upon 
exposure to events that symbolize or resemble combat.  On 
mental status examination, he indicated that he had auditory 
hallucinations only during religious experiences.  The 
veteran admitted to suspiciousness and paranoia.  He denied 
thought insertion, withdrawal, broadcasting, and blocking.  
His thought processes were coherent and goal-directed and 
were marked by a high level abstractions.  Immediate and 
recent recall were intact, but remote recall for presidents 
was impaired.  Concentration appeared intact and the 
veteran's knowledge was commensurate with his level of 
education, which was a year and a half of college.  His 
insight was described as partial.  The veteran described his 
mood as "good, content."  His affect was predominantly 
bland.  The examiner characterized the veteran's PTSD as 
severe and assigned a Global Assessment of Functioning (GAF) 
score of 40.  

While a GAF score of 40 is indicative of major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood (e.g., unable to work), it is in fact a 
reflection of a person's overall level of functioning.  The 
Board notes that the record clearly indicates that the 
veteran has for years had profound difficulty with alcohol 
abuse.  Indeed, the January 1998 examiner also noted that the 
veteran's alcohol problems were ongoing, although he had 
reportedly been sober for the previous 3 weeks.  The veteran 
stated that he was then on probation for criminal trespass 
and disorderly conduct, apparently while drinking, and that 
during the summer of 1997, while he was drinking heavily, he 
aspirated and had a cardiac arrest.  It is clear that the 
veteran's alcohol abuse constitutes a major component of his 
overall functional impairment.  

At a personal hearing before a hearing officer in September 
1997, the veteran indicated that he had been terminated at 
work because he didn't report to work after a disagreement 
with his boss.  A personal hearing was conducted at the RO 
before the undersigned Member of the Board in June 2001.  At 
that hearing, the veteran reported having disturbing 
recollections of combat on a daily basis, as well as 
flashbacks, sleeping problems, and panic attacks while at 
work.  He indicated that he left alone, being divorced, 
although he visited with his sons almost daily and had a 
pretty good relationship with them.  The veteran also 
admitted to his past problems with alcoholism, but stated 
that he hadn't had anything to drink in three years.  

Another VA psychiatric compensation examination was scheduled 
for the veteran in June 2002.  He failed to report for that 
examination, however, and has not indicated his willingness 
to report for another examination.  The regulations provide 
that when a claimant fails to report for a scheduled 
examination in conjunction with an original claim of service 
connection, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (2001).  Moreover, the Board finds 
that the medical evidence that is already of record, in 
conjunction with the veteran's own hearing testimony, 
provides a sufficient basis to evaluate the veteran's PTSD.  

The evidence does not show and the veteran has not claimed 
that his PTSD symptoms have materially changed over the past 
several years.  While the January 1998 VA characterized the 
impairment due to the veteran's PTSD as severe, it should be 
noted that the assigned evaluation must be based on all of 
the evidence of record, not just an examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2001); see also 38 C.F.R. § 4.130 (prior 
to November 7, 1996).  

In the Board's view, the manifestations of the veteran's PTSD 
since at least April 1996, as noted in VA outpatient records, 
the report of the January 1998 VA compensation examination, 
and the veteran's testimony at two personal hearings, reflect 
definite impairment of social and industrial adaptability, as 
contemplated by the old rating criteria.  Specifically, as 
set forth in the more objective rating criteria adopted in 
November 1996, his PTSD symptoms have resulted in occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, with evidence of 
occasional anxiety and panic attacks and chronic sleep 
impairment.  The evidence indicates that he is generally 
functioning at a satisfactory level.  As noted above, the GAF 
score of 40 that was assigned by the January 1998 examiner 
included functional impairment due to the veteran's 
alcoholism, which, at least up to that point, had clearly 
constituted the major portion of his overall level of 
disability.  

The Board finds that the manifestations of the veteran's PTSD 
since April 26, 1996 (the effective date set for service 
connection for the disability), have fit squarely within the 
criteria for a 30 percent evaluation, as set forth in the 
rating criteria in effect both prior to and beginning 
November 7, 1996.  The evidence does not show 
"considerable" impairment, nor does it show circumstantial, 
circumlocutory, or stereotyped speech; true panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; significant impairment of short- and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or significant 
difficulty in establishing or maintaining effective work and 
social relationships.  Although a few of the criteria for a 
50 percent rating under the revised criteria appear to be 
met, e.g., flattened affect, the vast majority of the 
manifestations set forth in the rating schedule are not 
present.  

Therefore, considering all of the evidence and affording the 
veteran the benefit of the doubt, the Board concludes that a 
30 percent rating for PTSD, both before and after November 7, 
1996, but no more than 30 percent, is warranted and should be 
assigned.


ORDER

A 30 percent rating for PTSD, effective from April 26, 1996, 
is granted, subject to the law and regulations governing the 
award of monetary benefits.
 



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

